Case 2:18-cv-10470-GW-SHK Document 38 Filed 05/06/20 Page 1 of 2 Page ID #:1292




   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     KEVIN WALKER JONES,                         Case No. 2:18‐cv‐10470‐GW (SHK)

 13                                   Petitioner,
                                                    ORDER ACCEPTING FINDINGS AND
 14                        v.                       RECOMMENDATION OF UNITED STATES
                                                    MAGISTRATE JUDGE
 15     THE PEOPLE OF THE STATE OF
        CALIFORNIA, et al.,
 16
                                   Respondents.
 17
 18
 19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition,
 20    Respondents’ Motion to Dismiss (“MTD”) the Petition, the relevant records on
 21    file, and the Report and Recommendation (“R&R”) of the United States
 22    Magistrate Judge. Objections to the R&R were due by March 16, 2020. See
 23    Electronic Case Filing Number (“ECF No.”) 36, Notice of Filing R&R; ECF No. 35,
 24    R&R. On April 27, 2020, over one month after objections were due, Petitioner
 25    filed what appears to be an objection to the R&R. See ECF No. 37, Objections to
 26    R&R. The Court has engaged in de novo review of those portions of the Report to
 27    which Petitioner has objected. The Court accepts the findings and
 28    recommendation of the Magistrate Judge.
Case 2:18-cv-10470-GW-SHK Document 38 Filed 05/06/20 Page 2 of 2 Page ID #:1293




   1         IT IS THEREFORE ORDERED that Respondent’s MTD be GRANTED, the
   2   Petition be DENIED, and that Judgment be entered DISMISSING this action
   3   without prejudice.
   4
   5   Dated: May 6, 2020
   6                                       HONORABLE GEORGE H. WU
                                           United States District Judge
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                          2
